996 F.2d 1229
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Manuel Lawrence SOUZA, Defendant-Appellant.
No. 92-50468.
United States Court of Appeals, Ninth Circuit.
Submitted June 9, 1993.*Decided June 25, 1993.

Before:  BROWNING, BRIGHT,** and TANG, Circuit Judges.


1
MEMORANDUM***


2
The parties are familiar with the facts and issues and we will not restate them.


3
The district court's factual findings concerning counsel's advice to Souza, Souza's decision to plead guilty, and the reasons for Souza's attempt to withdraw his plea are not clearly erroneous.   United States v. Ramos, 923 F.2d 1346, 1356 (9th Cir.1991).


4
The court's findings establish the plea was not coerced by the prosecutor.   Defense counsel's efforts to convince Souza to plead guilty were justified in light of Souza's admitted involvement in the conspiracy.   Iaea v. Sunn, 800 F.2d 861, 867 (9th Cir.1986) ("Mere advice or strong urging by third parties to plead guilty based on the strength of the state's case does not constitute undue coercion.").   The court did not coerce Souza into pleading guilty;  its decision to recess the hearing when Souza appeared unable to admit guilt demonstrates it would not force or accept an involuntary plea.   Eggleston v. United States, 798 F.2d 374, 377 (9th Cir.1986).


5
"Having found the facts against [Souza], the court didn't abuse its discretion in refusing to let him change his plea."   United States v. Snider, 976 F.2d 1249, 1251 (9th Cir.1992);   see also United States v. Turner, 898 F.2d 705, 713 (9th Cir.1990) (defendant bears burden of proving a fair and just reason for withdrawal of his plea).


6
In light of the district court's findings and his own admissions, Souza has not demonstrated that defense counsel's advice was defective and prejudicial.   United States v. Keller, 902 F.2d 1391, 1394 (9th Cir.1990).


7
Affirmed.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 The Honorable Myron H. Bright, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3